PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/850,257
Filing Date: 21 Dec 2017
Appellant(s): Tucker et al.



__________________
James M. Holm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claim(s) 23, 28-31, and 36-43 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Biondo et al. (2006/0258964).
Regarding claim 23, Biondo discloses a compression device comprising: a sleeve (630) wearable on a limb of a patient, the sleeve (630) defining an outer surface; one or more inflatable cells coupled to the sleeve to apply pressure to the limb of the patient ([0123] last 10 lines); a pump (1024) coupled to the sleeve between the outer surface of the sleeve and the one or more inflatable cells (([0123] lines 1-10 disclose the outer pocket 634 houses the compression module which is between the outer surface and the cells); a control unit (1020) coupled to the sleeve between the outer surface of the sleeve and the one or more inflatable cells (as shown in fig. 11, the compression module includes the circuit), the control unit (1024) operably coupled to the pump (1024) to control flow of fluid from the pump to the one or more inflatable cells ([0124] lines 1-10); and a power source (1022) coupled to the sleeve between the outer surface of the sleeve and the one or more inflatable cells (as shown the power source is in the control module), the power source (1022) operably coupled to the pump (1024) and control unit (1020) to provide power to the pump and control unit, wherein the pump, the control unit, and the power source are 
Regarding claims 28, Biondo discloses one or more conduits (640)  coupled to the sleeve and positioned entirely  between the outer surface of the sleeve and the one or more inflatable cells (as shown the conduits extend entirely from exterior portions of the sleeve to interior inflatable cells) and integrated into the outer contour (as shown the conduits extend into the pocket) and wherein the conduits operably couple the pump (1024) to the control unit (1020), and the control unit to the one or more inflatable cells ([0124] lines 1-10).
Regarding claim 29 and 37, Biondo discloses one or more valves (1026) integrated in the outer contour and coupled to the sleeve between the outer surface of the sleeve and the one or more inflatable cells to selectively operably couple the pump to the one or more inflatable cells ([0086] lines 1-10, [0124] lines 1-10).
Regarding claims 30 and 38, Biondo discloses a pressure sensor (1040) integrated  into the outer contour and  coupled to the sleeve between the outer surface of the sleeve and the one or more inflatable cells to provide an indication of pressure exerted by each of the one or more inflatable cells ([0086] lines 1-10), wherein the pressure sensor (1040) is selectively operably configured between the one or more inflatable cells and the pump ([0088] lines 1-20 disclose that the sensor and conduit 1038 selectively receive pressure via the valve).
Regarding claim 31, Biondo discloses a compression device comprising: a sleeve (630) wearable on a limb of a patient, the sleeve (630) defining an outer contour; one or more inflatable cells coupled to the sleeve to apply pressure to the limb of the patient ([0123] last 10 lines); a pump (1024) integrated into the sleeve within the outer contour of the sleeve (([0123] lines 1-10 disclose the outer pocket 634 houses the compression module which is between the 
Regarding claim 36, Biondo discloses one or more conduits (640) coupled to the sleeve between the outer surface of the sleeve and the one or more inflatable cells (as shown the conduits extend from exterior portions of the sleeve to interior inflatable cells) and integrated into the sleeve and positioned entirely within the outer contour (as shown the conduits extend into the pocket and within the outermost contours of the sleeve.  The conduits are entirely inward from the outermost pocket contour) and wherein the conduits operably couple the pump (1024) to the control unit (1020), and the control unit to the one or more inflatable cells ([0124] lines 1-10).
Regarding claim 39, Biondo discloses a compression device comprising: a sleeve (630) wearable on a limb of a patient, the sleeve (630) defining an outer contour; one or more inflatable cells coupled to the sleeve to apply pressure to the limb of the patient ([0123] last 10 lines);  a plurality of low-profile components (1034)  positioned within the outer surface of the sleeve (fig. 29 shows the components are low profile being able to fit into a pocket), the plurality 
Regarding claim 40, Biondo discloses wherein the sleeve (630) defines a pouch (634) between the outer surface and the one or more inflatable cells, wherein the plurality of low-profile components are located within the pouch ([0124] lines 1-10).
Regarding claim 41, Biondo discloses the plurality of low profile comprise a pump (1024) operably coupled to the one or more inflatable cells to provide fluid thereto.
Regarding claim 42, Biondo discloses the plurality of low profile comprise a power source (1022) operably coupled to the pump to provide power to the pump.
Regarding claim 43, Biondo teaches in fig. 29, the control unit (1020) is positioned between the outer surface of the sleeve (630) and the inflatable cells such that there are no external edges (as shown the control unit is entirely within the pocket 634 of the sleeve 630 such that there are no exposed/external edges).

Claim Rejections - 35 USC § 103
Claims 24-27 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biondo.
Regarding claims 24 and 32, Biondo teaches in fig. 29 at least 2 cells ([0123] last 10 lines) but does not specifically disclose four cells.  However, fig. 1 of Biondo discloses four inflatable cells (62, 64, 66, 78).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the sleeve of fig. 29 with four cells as taught by fig. 1 of Biondo to provide the advantage of enhanced coverage for enhanced treatment.

Regarding claims 26 and 34, the modified Biondo discloses that three inflatable cells (62, 64, 66) of the one or more inflatable cells are coupled to the leg cuff (52) and one inflatable cell (78) of the one or more inflatable cells are coupled to the foot cuff (70).
Regarding claims 27, the modified Biondo discloses a first pressure sensor (1040) coupled to the sleeve between the outer surface of the sleeve and the one or more inflatable cells to provide an indication of pressure exerted by the three inflatable cells  coupled to the leg cuff (52), and a second pressure sensor (1040) coupled to the sleeve between the outer surface of the sleeve and the one or more inflatable cells to provide an indication of pressure exerted by the one inflatable cell coupled to the foot cuff (70) (as shown in fig. 2, each conduit (58, 158) includes a pressure sensor ([0086] lines 1-12).
Regarding claim 35, Biondo discloses a first pressure sensor (1040) integrated into the sleeve contour to provide an indication of pressure exerted by the three inflatable cells  coupled to the leg cuff (52), and a second pressure sensor (1040) integrated in the outer contour to provide an indication of pressure exerted by the one inflatable cell coupled to the foot cuff (70) (as shown in fig. 2, each conduit ((58, 158) includes a pressure sensor ([0086] lines 1-12).

(2) Response to Argument
V. ARGUMENT
A. Claims 23, 28-31, and 36-43 are patentable under 35 U.S.C. § 102(e) over Biondo et al. (US Pat. App. Publication No. 2006/0258964).
Biondo et al. fails to describe each and every element as set forth in independent claim 23.
Appellant argues on page 7 1st full paragraph through page 9 last paragraph that the module of Biondo does not follow the contour of the sleeve portion 636 and is not low profile.  Examiner respectfully disagrees.  The entire sleeve (630) includes pocket 634 such that the module located in pocket 634 follows the contour of the sleeve 630 and is low profile as it is able to fit into a pocket.  It is noted that contour is not specifically defined.  Thus, Biondo teaches this limitation as claimed.

Biondo et al. fails to describe each and every element as set forth in independent claim 31.
Appellant argues on page 10 4th full paragraph through page 12 1st paragraph that the module of Biondo is not within the outer contour of the sleeve.  Examiner respectfully disagrees.  The entire sleeve (630) includes pocket 634 such that the module located in pocket 634 is within the outer contour (i.e. shape, periphery) of the sleeve 630.  It is noted that contour is not specifically defined.  Thus, Biondo teaches this limitation as claimed.

Biondo et al. fails to describe each and every element as set forth in independent claim 39.
Appellant argues on page 12 4th full paragraph through page 14 1st paragraph that the module of Biondo is not within the outer surface of the sleeve and is not low profile.  Examiner respectfully disagrees.  The entire sleeve (630) includes pocket 634 such that the module located in pocket 634 is within the outer surface of the sleeve 630 and is low profile as it is able to fit 

Biondo et al. fails to describe each and every element as set forth in dependent claim 28.
Appellant argues on page 14 last 2 paragraphs that the conduits are not entirely between the outer surface of the sleeve and the inflatable cells.  Examiner respectfully disagrees.  The conduits are between the outermost perimeters of the sleeve which includes the pocket and extended to the inflatable cells.  As shown in fig. 29, the conduits 640 extend from an outer surface of the sleeve pocket to the inflatable cells.  The conduits are interior of the outermost perimeter.  Thus, Biondo teaches this limitation as claimed.

Biondo et al. fails to describe each and every element as set forth in dependent claim 36.
Appellant argues on page 16 3rd paragraph that the conduits are not entirely within the outer contour of the sleeve.  Examiner respectfully disagrees.  The conduits are within the outermost perimeters of the sleeve which includes the pocket.  As shown in fig. 29, the conduits are interior of the outermost perimeter.  Thus, Biondo teaches this limitation as claimed.

Biondo et al. fails to describe each and every element as set forth in dependent claims 28-30, 36-38, and 40-43.
Appellant’s arguments on page 16 last paragraph are similar to those previously presented.  Thus, all arguments under this heading have been addressed above. 

B.  Claims 24-27 and 32-35 are patentable under 35 U.S.C. § 103(a) over Biondo et al. (U.S. Pat. App. Publication No. 2006/0258964).
Appellant’s arguments on page 17 3rd full paragraph are similar to those previously presented.  Thus, all arguments under this heading have been addressed above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LaToya M Louis/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785 
                                                                                                                                                                                                       /MICHAEL J TSAI/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.